            Case 1:20-cv-10903-KPF Document 63 Filed 07/23/21 Page 1 of 1
                                                ABSTRACT OF JUDGMENT




Re:   Bautista et al. v. Liox Cleaners Inc et al.

Case Number: 20-cv-10903-KPF

Name(s) and Address(es) of Parties against whom Judgment(s)   Name(s) and Address(es) of Parties in whose favor Judgment(s)
have been obtained                                            have been obtained

Liox Cleaners Inc: 123 Allen Street, New                      Guillermina Bautista: 79 Saint Nicholas Place, Apt. 4C,
York, NY 10002                                                New York, NY 10032
                                                              Maribel Rivera: 2559 Grand Concourse, Apt 3A, Bronx,
Wash Supply Laundromat Inc: 409                               NY 10468
Amsterdam Avenue, New York, NY 10024                          Yuriana Alejo: 191 Grant Ave, Brooklyn, NY 11208
                                                              Cecilia Davila: 571 East 141 St., Apt. 5, Bronx, NY
                                                              10454
                                                              Jackeline Bautista: 79 Saint Nicholas Place, Apt. 4C,
                                                              New York, NY 10032
                                                              Sandra Mejia: 2264 Grand Ave, Apt. 4A, Bronx, NY
                                                              10453

Amount of Judgment(s)               Name(s) and Address(es) of Attorney(s)              Entry Date of Judgment(s)
$825,969.30                        Lina Stillman                                        5/28/2021
                                   Stillman Legal, P.C.
                                   42 Broadway,Ste 12th Floor
                                   New York, NY 10004

                                   Michael Faillace
                                   Michael Faillace & Associates P.C.
                                   60 East 42nd Street, Suite 4510
                                   New York, NY 10165




                                                         UNITED STATES OF AMERICA,
                                                         CLERK’S OFFICE U.S. DISTRICT COURT FOR THE
                                                         SOUTHERN DISTRICT OF NEW YORK

                                      I CERTIFY that the foregoing is a correct Abstract of the Judgment

                                                                 Dated: New York                      , New York

                                                         RUBY J. KRAJICK, Clerk of Court

                                                         _____________________________________
                                                         By, Deputy Clerk
